DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 each recite the limitation "the side surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 introduces “a side surface” but claims 5 and 6 depend from claim 2, not claim 4. Claims 17 and 20 are rejected by dependence on claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pijnenburg et al. (US 2018/0177228).
Claim 1. Pijnenburg et al. discloses an aerosol-generating article 2000 designed to engage with an aerosol-generating device in order to be consumed. Once engaged with an aerosol-generating device, a user draws on the mouth-end 2012 of the smoking article 2000 and the aerosol-forming substrate 2020 (flavor source) is heated to a temperature of about 375 degrees Celsius. At this temperature, volatile compounds are evolved from the homogenised tobacco forming the aerosol-forming substrate 2020 (flavor source). These compounds condense to form an aerosol. The aerosol is drawn through the filter 2050 and into the user's mouth. The article 2000 comprises four elements; an aerosol-forming substrate 2020, a hollow cellulose acetate tube 2030, a spacer element 2040, and a mouthpiece filter 2050. These four elements are arranged sequentially and in coaxial alignment and are assembled by a cigarette paper 2060 (cylindrical container) to form the aerosol-generating article 2000 ([0128]; Figure 20). The aerosol-forming substrate 2020 (flavor source) comprises a rod formed from a crimped and gathered sheet of homogenised tobacco material. An exemplary rod is crimped to a crimping depth or crimping amplitude of 190 micrometres. Image analysis 
While Pijnenburg et al. teaches a tobacco rod having a uniform cross-sectional porosity distribution, it does not explicitly disclose that the relationship S/T ≤ 17% is satisfied, wherein T represents an area of all voids present in a cross-section of the flavor source orthogonal to the longitudinal direction of the cylindrical container, and S represents a total area of voids each having an area of 800000 m2 or more in the cross-section. However, Pijnenburg et al. teaches measuring the cross-sectional porosity distribution value of the rod, which is a measure of the variation in local porosity over different sub-areas of the transverse cross-sectional area of the rod ([0030]). The cross-sectional porosity distribution value may be seen to be a measure of the uniformity of porosity of a rod. For example, if the standard deviation of the local porosity is low, then the voids within the rod are likely to be uniformly distributed over the entire transverse area of the rod, and of similar sizes. However, if the standard deviation is high then the voids are not uniformly distributed over the transverse area of the article, some sections of the rod having a high porosity and some having low porosity ([0036]). Thus, the cross-sectional porosity distribution value taught by Pijnenburg et al. is related to the claimed relationship (S/T≤17%) which represents the percentage of all voids which are larger than a predetermined area (800000 µm2 or more). When the claimed relationship is met (S/T≤17%), the standard deviation of the local porosity would be low, indicating 
Pijnenburg et al. further teaches that by controlling both the porosity and the porosity distribution values of an aerosol-forming rod to within predetermined limits, the quality and repeatability of a smoking experience may be optimised. By controlling both the porosity and the porosity distribution values of the aerosol-forming rod it may be possible to tailor aerosol attributes such as nicotine delivery for specific types of aerosol generating devices or aerosol-generating systems ([0011]). The primary factor influencing both glycerine and nicotine delivery is that the rod has high porosity. The delivery values are slightly improved if the rod also has a uniform porosity ([0125]). If the porosity and the porosity distribution values of the aerosol-forming rod are not within the predetermined limits, one or more manufacturing parameters can be varied to change the values of cross-sectional porosity and cross-sectional porosity distribution in subsequent rods ([0014]). The one or more manufacturing parameters that can be controlled may be one or more parameters selected from the list consisting of width of the continuous sheet of aerosol-forming material, thickness of the continuous sheet of aerosol-forming material, diameter of rod, and, where the sheet is crimped, depth of crimping the continuous sheet of aerosol-forming material, and width of crimping applied to the sheet ([0013]). Thus, the porosity and the porosity distribution values of the aerosol-forming rod are recognized as result effective variables (achieves a recognized result, i.e. nicotine delivery [0049], resistance to draw [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the above identified manufacturing parameters ([0013]) may be optimized to achieve a porosity 
Claim 2. Pijnenburg et al. discloses that the aerosol-generating article 2000 is designed to engage with an aerosol-generating device in order to be consumed. Such an aerosol-generating device includes means for heating the aerosol-forming substrate 2020 to a sufficient temperature to form an aerosol. Typically, the aerosol-generating device may comprise a heating element that surrounds the aerosol-generating article 2000 adjacent to the aerosol-forming substrate 2020, or a heating element that is inserted into the aerosol-forming substrate 2020 ([0128]).
Claim 3. Pijnenburg et al. discloses that the sheet of aerosol forming material may be any suitable sheet material that can generate an aerosol when heated. In some embodiments the aerosol-forming material may comprise a nicotine salt. For example, the aerosol-forming material may be a non-tobacco sheet formed from paper or a polymer that is impregnated or coated (surface-treated) with a nicotine salt such as nicotine pyruvate ([0015]).
Claim 4. Pijnenburg et al. discloses that the article 2000 comprises four elements arranged sequentially and in coaxial alignment and assembled by a cigarette paper 2060 (cylindrical container) to form the aerosol-generating article 2000 ([0128]; Figure 20).
Claim 8. Pijnenburg et al. discloses that the aerosol-forming substrate 2020 (flavor source) preferably comprises a sheet of tobacco material comprising tobacco and an aerosol former ([0059]).
Claim 9. Pijnenburg et al. discloses an aerosol-generating device designed to engage with the aerosol-generating article 2000. Such an aerosol-generating device includes means for heating the aerosol-forming substrate 2020 to a sufficient temperature to form an aerosol. Typically, the aerosol-generating device may comprise a heating element that surrounds the aerosol-generating article 2000 adjacent to the aerosol-forming substrate 2020, or a heating element that is inserted into the aerosol-forming substrate 2020 ([0128]).
Claim 10. Pijnenburg et al. discloses that the aerosol-generating article 2000 comprises aerosol-forming substrate 2020 at its upstream end ([0128]; Figure 20). The aerosol-forming substrate 2020 (flavor source) preferably comprises a sheet of tobacco material comprising tobacco and an aerosol former ([0059]).
Claim 12. Pijnenburg et al. discloses the tobacco rod of claim 3 wherein the article 2000 comprises four elements arranged sequentially and in coaxial alignment and assembled by a cigarette paper 2060 (cylindrical container) to form the aerosol-generating article 2000 ([0128]; Figure 20).


Claims 5, 6, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pijnenburg et al. (US 2018/0177228) in view of Snaidr et al. (US 2002/0062834).
Claims 5, 6, and 13-17. Pijnenburg et al. discloses the tobacco rod of claims 2, 3, and 4 but does not explicitly disclose that the side surface of the cigarette paper 2060 (cylindrical container) has a multilayer structure, or that the side surface of the cigarette paper 2060 (cylindrical container) has a permeability of less than 1 coresta unit.

Snaidr et al. teaches that the disclosed cigarette paper with the sidestream smoke treatment composition effectively reduces sidestream smoke by simply incorporating active components in the combustible cigarette paper so that the cigarette burns like a normal cigarette without appreciably affecting cigarette taste ([0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the cigarette paper 2060 (cylindrical container) of Pijnenburg et al. may be modified to have a multilayer structure incorporating the sidestream smoke treatment composition of Snaidr et al. in order to effectively reduce sidestream smoke.


Claims 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pijnenburg et al. (US 2018/0177228) in view of Watanabe (US 2021/0368859).
Claims 7, 18, and 19. Pijnenburg et al. discloses the tobacco rod of claims 2, 3, and 4 but does not explicitly disclose that the aerosol-forming substrate 2020 (flavor source) comprises a plurality of strip-shaped flavor generating sheets.

Watanabe teaches that the shape of the cigarette filling 20 (obtained by accumulating long cigarette fillings in a bundle) improves the fluidity rate of the air flow inside the cigarette filling aggregate while securing a certain filling percentage or more for the cigarette filling aggregate as a whole ([0006]-[0009]). Furthermore, the cigarette fillings can be gathered such that a filling percentage of the cigarette fillings in the outer peripheral portion is high, a filling percentage of the cigarette fillings in a center portion is relatively low, and thus, it is possible to insert a heating unit of an electronic cigarette body into the cigarette filling aggregate while securing an (enough) amount of the cigarette fillings. In addition, it is possible to improve a fluidity of an air flow in the cigarette filling aggregate. Moreover, the cigarette fillings in the outer peripheral portion form a rigid structure, and thus, it is possible to allow the cigarette filling not to easily drop off when the electronic cigarette cartridge is handled ([0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the aerosol-forming substrate 2020 (flavor source) of Pijnenburg et al. be modified such that it is in the shape of the cigarette fillings 20 of Watanabe in order to improves the fluidity rate of the air flow inside the cigarette filling aggregate while securing a certain filling .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pijnenburg et al. (US 2018/0177228) in view of Liu et al. (US 2019/0230991).
Claim 11. Pijnenburg et al. discloses the tobacco rod of claim 1 but does not explicitly disclose its use with an ultrasonic vibration type flavor inhaler.
Liu discloses an ultrasonic electronic cigarette atomizer which atomizes tobacco tar by using an ultrasonic vibration atomization sheet ([0002]).
Liu et al. teaches that by using an ultrasonic vibration atomization sheet, the atomization temperature is lower, and the atomization temperature does not exceed 180 degrees Celsius, therefore the problem of producing formaldehyde, carbon monoxide and other harmful substances at high temperatures is effectively solved, meanwhile, no peculiar smell will be produced due to scorching at a high temperature, and thus the atomization taste is effectively improved ([0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the tobacco rod of Pijnenburg et al. be used with an ultrasonic electronic cigarette atomizer to avoid the generation of formaldehyde, carbon monoxide and other harmful substances and to improve atomization taste as taught by Liu et al.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pijnenburg et al. (US 2018/0177228) in view of Snaidr et al. (US 2002/0062834) and further in view of Watanabe (US 2021/0368859).
Claim 20. Pijnenburg et al. in view of Snaidr et al. discloses the tobacco rod of claim 5, but does not explicitly disclose that the aerosol-forming substrate 2020 (flavor source) comprises a plurality of strip-shaped flavor generating sheets.
Watanabe discloses a cigarette filling packed body for an electronic cigarette cartridge (Abstract) wherein the cigarette filling 20 is formed in a long shape. In addition, the cigarette filling 20 is formed such that a diameter a in a long side direction is longer than a diameter b in the short side direction in a cross section orthogonal to a long direction. That is, the cigarette filling 20 has a noodle-shaped form which is a long and approximately rectangular parallelepiped shape ([0037]; Figures 3a, 3b, 4, and 5).
Watanabe teaches that the shape of the cigarette filling 20 (obtained by accumulating long cigarette fillings in a bundle) improves the fluidity rate of the air flow inside the cigarette filling aggregate while securing a certain filling percentage or more for the cigarette filling aggregate as a whole ([0006]-[0009]). Furthermore, the cigarette fillings can be gathered such that a filling percentage of the cigarette fillings in the outer peripheral portion is high, a filling percentage of the cigarette fillings in a center portion is relatively low, and thus, it is possible to insert a heating unit of an electronic cigarette body into the cigarette filling aggregate while securing an (enough) amount of the cigarette fillings. In addition, it is possible to improve a fluidity of an air flow in the cigarette filling aggregate. Moreover, the cigarette fillings in the outer peripheral portion form a rigid structure, and thus, it is possible to allow the cigarette filling not to easily drop off when the electronic cigarette cartridge is handled ([0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the aerosol-forming substrate 2020 (flavor source) of Pijnenburg et al. be modified such that it is in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHERINE A WILL/Examiner, Art Unit 1747